                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No. CV 18-10733-KS                                                    Date: April 24, 2019
Title       Jeylee Quiroz et al v. City of Los Angeles et al.




Present: The Honorable:      Karen L. Stevenson, United States Magistrate Judge


                 Gay Roberson                                        CS- 04/24/2019
                 Deputy Clerk                                    Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
               Jorge Gonzalez                                    Matthew Paul Mattis


Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: FAILURE TO APPEAR
ON TIME TO COURT HEARING

         On April 24, 2019, at 11:00 a.m, a Scheduling Conference was set before the
Honorable Karen L. Stevenson. (Dkt. No. 24.) Plaintiff’s counsel, Mr. Jorge Gonzalez, failed to
appear for the hearing at 11:00 a.m., instead arriving one hour late at 12:00 p.m.

       Accordingly, Mr. Gonzalez is ORDERED TO SHOW CAUSE on or before April 30,
2019 why the Court should not impose sanctions in the amount of $200.00 for his tardy
appearance—that is, Mr. Gonzalez must file a signed Response to this Order of no more than
three (3) pages explaining the circumstances that prevented his timely appearance for the
Scheduling Conference.

       Failure to comply with this Order will result in an award of sanctions in the amount
$200.00 for failure to comply with a Court order.

IT IS SO ORDERED.




                                                                                               :
                                                                 Initials of Preparer         gr




CV-90 (03/15)                          Civil Minutes – General                               Page 1 of 1
